Citation Nr: 0412290	
Decision Date: 05/11/04    Archive Date: 05/19/04	

DOCKET NO.  00-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to wavier of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $17,329.17.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had service from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A March 2001 Board decision denied the veteran's request for 
waiver of recovery of an overpayment of improved disability 
pension benefits in the calculated amount of $17,329.17.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2003,  the 
Court vacated and remanded the Board's decision.  A copy of 
the Court's decision has been included in the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Court's memorandum decision indicates that it is unclear 
whether the veteran is challenging the validity of the debt, 
indicating that "the appellant asserts that he was not 
'adequately informed about how the amount of the alleged 
overpayment was determined.'"

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO should obtain a copy of the 
original notice to the veteran of the 
overpayment of improved disability 
pension benefits in the calculated amount 
of $17,329.17, and associate it with the 
claims file.  

2.  The RO should review the claims file 
and complete a full paid and due audit 
for the period the veteran was in receipt 
of improved disability pension benefits, 
which fully justifies any overpayment 
charged.  The veteran should be informed 
of the findings, and afforded an 
opportunity to respond.

3.  The RO should consider whether the 
veteran  has challenged the validity of 
the overpayment, i.e., whether the 
overpayment was properly created.

4.  After the above has been completed, 
the RO should readjudicate the issue on 
appeal.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  They should be afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of  the veteran unless he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




